Citation Nr: 0929615	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2004 Decision Review Officer decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The Board notes that the RO 
considered this claim an increased rating claim in a May 2007 
Statement of the Case (SOC), stating that a new claim was 
received on June 7, 2005.  However, this claim is actually 
for an increased initial evaluation, as the Veteran's June 7, 
2005, filing was a timely notice of disagreement to Decision 
Review Officer's June 1, 2004, decision.  Since the Veteran 
was not notified of that decision until June 8, 2004, he had 
until one year from that date to file his notice of 
disagreement.  Thus, his June 7, 2005, notice of disagreement 
was timely.

The record indicates that the Veteran requested a hearing at 
the RO; however, he withdrew that request at the hearing in 
September 2008 in lieu of a new compensation and pension 
examination for PTSD.  The Veteran has not requested another 
hearing.  As such, the request for a hearing is deemed 
withdrawn.


FINDING OF FACT

The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected PTSD more 
closely approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events) throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for the Veteran's service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2008).      



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July 2002 and June 2005 correspondence, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection and an increased evaluation 
for his claimed disorder and described the types of evidence 
that the Veteran should submit in support of his claim.  The 
RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claim.  Although the element of degree of 
disability was not explained until December 2008, two months 
before the RO's last readjudication, and the element of 
effective date was not described at all, the June 2004 
Decision Review Officer decision established service 
connection for PTSD.  The Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issues on appeal involve entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the August 2002 rating decision, the June 2004 and 
October 2005 Decision Review Officer decision, the October 
2005 and May 2007 SOCs, and the February 2009 Supplemental 
Statement of the Case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in 
September 2008 and April 2004, obtained the Veteran's VA 
treatment records, and associated the Veteran's service 
treatment records (STRs) with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran was originally denied service connection for PTSD 
in an August 2002 rating decision.  After filing a notice of 
disagreement, a Decision Review Officer granted service 
connection in June 2004 with a 10 percent disability rating 
effective June 17, 2002, the date the Veteran filed his 
claim.  Then, in October 2005, a second Decision Review 
Officer decision increased the Veteran's disability rating to 
30 percent, also effective June 17, 2002.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  A 30 percent 
disability rating reflects evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

However, the Veteran contends that he is entitled to a higher 
initial evaluation for his service-connected PTSD.  In order 
for the Veteran to receive the next higher rating of 50 
percent, the evidence must show that his PTSD more closely 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology 
more closely approximates the criteria for a 30 percent 
disability rating than a 50 percent disability rating.  To be 
sure, the Veteran's VA treatment records indicate he began 
treatment for PTSD in May 2002 and has continued treatment 
throughout the appeal period.  In that time, his symptoms 
have remained relatively constant.  Throughout treatment, the 
Veteran reported to appointments well groomed and 
appropriately attired, demonstrated unstable moods, and 
exhibited signs of depression.  He reported having trouble 
sleeping and being irritable and impulsive.  At times, he 
felt helpless, alone, inadequate, and insecure.  The records 
also include notes stating he had normal language and 
euthymic mood and affect, while communicating in a logically 
coherent manner with goal directed speech.  

The Veteran's treatment records are completely void of any 
reference to homicidal ideations, although the Veteran has an 
explosive temper and impulsive behavior.  For the most part, 
he also denied suicidal ideations.  However, there were three 
instances of possible suicidal ideations.  The first came in 
July 2002, when a VA treatment record reported that the 
Veteran "reports some suicidal ideation with no intention.  
He denies homicidal ideation."  The second possible ideation 
was in October 2005, when the Veteran reported that he 
visualized sitting in the middle of a room with shotguns 
hooked up to a string and vices.  Nevertheless, the Veteran 
denied that he would actually enact this scenario and was 
reported to have no history or present risk of suicidal acts 
and self-harm or history or present risk of violence and 
assaulting others.  Finally, in October 2008, he also denied 
suicidal or homicidal ideations but reported "that when he 
requested an increase in dosage of Abilify, for better anger 
management, he reports cyclic episodes of anger and elation 
along with suicidal ideation."  That is, with a higher 
dosage of Abilify, he started having suicidal thoughts.  
However, this treatment report noted that the Veteran was 
treated for obsessive/compulsive disorder, "rule out PTSD," 
and that he has some indication of possible manic episodes or 
bipolar disorder.  Despite these examples, the Veteran always 
claimed to have no suicidal ideations.  

The Veteran's treatment records also contain two opinions 
about his ability to maintain substantially gainful 
employment.  First, in May 2002, a VA psychiatrist described 
his symptoms, noted that he showed signs of bipolar disorder 
with symptoms of hypomania and depression, prescribed 
medication, and then stated that the Veteran "is not capable 
of substantial gainful employment."  The psychiatrist also 
opined that the Veteran was not suicidal but was looking for 
help.  The psychiatrist did not state whether the Veteran's 
inability to work in a substantially gainful job was related 
to his PTSD.  Then, in May 2009, the Veteran added a 
paragraph to his April 2009 "notice of disagreement" that 
he claims is from VA Mental Health Staff.  This record notes 
that the Veteran "cites problems with diabetic neuropathy, 
vision, and pain as the reasons he quit his job because he 
could not do it."  The record then mentions the Veteran's 
negative self-view, his future treatment plans, and his PTSD 
diagnosis and service-connection before concluding, "Appears 
to be incapable of gainful employment, at this time."  
Similar to the May 2002 report, the May 2009 report does not 
state whether the Veteran is incapable of gainful employment 
because of his PTSD or for other reasons, including 
neuropathy, vision problems, and pain.

In addition to several years of treatment at VA medical 
centers, the Veteran also underwent two compensation and 
pension examinations.  At the first one, in April 2004, the 
Veteran reported that he was depressed all the time, did not 
sleep much (every other night), and had thoughts constantly 
running through his head.  His concentration depended on what 
he was doing, and he reported bad mood swings and one or two 
nightmares a week dealing with the military and Vietnam.  The 
Veteran claimed that he suffered from anhedonia, especially 
regarding hunting, and tries to avoid crowds, but he was 
still working at this point.  He cared about his kids but not 
about "anything" else, such as drugs and money.  The 
Veteran had no close friends and felt guilty that he is alive 
and others he served with in the military are dead.  The VA 
examiner noted that the Veteran was cleanly and appropriately 
dressed, cooperative, maintained good eye contact and rigid 
posture, and a restrictive affect.  The Veteran was generally 
irritable but polite and had clear, coherent, and goal 
directed speech.  He had no current suicidal or homicidal 
ideations and no suicide attempts but admitted to paranoia 
and fleeting thoughts of suicide at times.  He also admitted 
that there are people he would like to hurt but nobody he 
wanted to kill.  The VA examiner assigned a Global Assessment 
Functioning (GAF) score of 68 to 80.

The Veteran underwent a second compensation and pension 
examination in September 2008.  At this examination, he still 
complained about problems with sleep disturbances from bad 
dreams twice a week about being in the military and his time 
in prison.  He still reported feeling guilty and trying to 
stay to himself.  He has not worked since 2006 and claims it 
is because problems with employment causes him to quit or his 
boss to fire him.  The Veteran had a good appetite and 
reported that he was married five times.  He reported to the 
examination clean shaven and well groomed and exhibited clear 
and discernable speech, appropriate and congruent mood and 
affect, and an intact organization of thought.  The examiner 
noted that he had no delusions or hallucinations and no 
homicidal or suicidal ideations.  However, the Veteran also 
reported intrusive thoughts and that he tries to avoid things 
that may lead him to think about his past experiences in 
Vietnam.  The examiner assigned him a GAF score of 55 to 60.        

During his VA treatment, the Veteran's GAF scores did not 
fluctuate much.  In May 2002, he was assigned scores of 40 
and 50.  Afterwards, his scores ranged from 50 to 59 with a 
July 2004 score of 45.  As noted above, the Veteran's GAF 
scores at the compensation and pension examination were 68 to 
80 and 55 to 60.  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work), and 
a score in the 41 to 50 range indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects a person 
with moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers), and a GAF score 
from 61 to 70 is evidence of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Finally, a GAF score of 71 to 80 is assigned 
when, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

Despite all these symptoms and treatment records, the 
Veteran's PTSD does not meet or approximate the criteria for 
the next higher 50 percent disability rating.  He has not 
consistently demonstrated flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a month; difficulty in understanding complex 
commands; impairment of short- and long-term memory; or 
impaired abstract thinking.  Even though the Veteran has 
exhibited impaired judgment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, the Veteran's 
symptoms still more closely approximate the criteria for a 
thirty percent rating.  

Therefore, the Board finds that the Veteran's PTSD 
symptomatology most closely approximates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events) during the entire appeal period.  

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

To the extent that the Veteran's PTSD may affect his 
employment, such has been contemplated in the currently 
assigned schedular evaluations.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Indeed, although the evidence does show that the Veteran is 
incapable of gainful employment, it does not show that this 
is due to his service-connected PTSD.  There is also no 
unusual or exceptional disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     
 

ORDER

Entitlement to an initial evaluation higher than 30 percent 
for service-connected posttraumatic stress disorder is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


